96 F.3d 1439
78 A.F.T.R.2d 96-6552, 96-2 USTC  P 50,480
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Abhimanyu SWAIN, Petitioner-Appellant,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 96-1170.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 5, 1996.Decided Sept. 13, 1996.

Abhimanyu Swain, Appellant Pro Se.  Gary R. Allen, Kenneth L. Greene, William J. Patton, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
USTC
AFFIRMED.
Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the tax court's decision finding deficiencies for tax years 1989 and 1990.  We have reviewed the record and the tax court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the tax court.  Swain v. Commissioner, No. 94-16556 (Tax Ct. Jan. 23, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED